Citation Nr: 1044097	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA, which granted service connection for hearing loss 
with a noncompensable rating effective December 18, 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than Level I 
hearing loss for VA purposes in the right ear and by no worse 
than Level I hearing loss for VA purposes in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
bilateral hearing loss was submitted in December 2007.  In July 
2008, the RO granted service connection for bilateral hearing 
loss and assigned a noncompensable rating which is the subject of 
this appeal.  Thus, the Veteran's claim for a higher evaluation 
is a downstream issue, which was initiated by a notice of 
disagreement.  The Court has held that, as in this case, once a 
notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has been 
filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...." 
 Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is 
no duty to provide additional notice in this case.

All pertinent development has been undertaken, an examination has 
been performed, and all available evidence has been obtained in 
this case.  Thus, the content of the notice letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further action is necessary for compliance with the 
VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court has held that "staged" ratings 
are appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory acuity to 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% of 
discri
m- 
inatio
n
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE 
THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of level I.  See 38 C.F.R. § 
4.85(f) (2010).

When the puretone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist will 
likewise determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).   

Factual Background 

In July 2008, the Veteran was granted service connection for a 
bilateral hearing loss based on his status as a combat veteran 
and recipient of the Purple Heart Award and Combat Action Ribbon.  
Exposure to excessive noise in service was conceded.

The Veteran underwent a fee-based audiometric examination in 
March 2008.  During the authorized audiometric evaluation, pure 
tone thresholds, in decibels, were as follows for air conduction:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
20
35
45
31
LEFT
35
30
25
55
75
46

Pure tone thresholds, in decibels, were as follows for bone 
conduction:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
20
35
45
LEFT
30
25
20
55
65+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
diagnosis was bilateral hearing loss, with mild to severe 
sensorineural hearing loss in the right ear and mild to profound 
sensorineural hearing loss in the left ear.

The audiologist stated that an air conduction study was better 
than a bone conduction study to reflect the Veteran's hearing 
loss

In January 2009, the Veteran was provided hearing aids by the 
Houston VA Medical Center.  

In his January 2009 notice of disagreement (NOD), the Veteran 
reported that without his hearing aids, his hearing was very bad 
and therefore felt that he was entitled to a compensable rating.

During an April 2010 fee-based audiometric examination, the 
Veteran reported difficulty hearing voices and indicated that he 
relied on lip reading during conversations.  After service, he 
worked in sales for 40 years.  During the audiometric evaluation, 
pure tone thresholds, in decibels, were as follows for air 
conduction:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
30
30
40
45
36
LEFT
40
40
40
55
80
54

Pure tone thresholds, in decibels, were as follows for bone 
conduction:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
40
45
LEFT
30
25
30
50
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was bilateral hearing loss, with mild sensorineural 
hearing loss in the right ear and a moderate mixed (sensorineural 
and conductive) hearing loss in the left ear.

The audiologist stated that an air conduction study was better 
than a bone conduction study to reflect the Veteran's hearing 
loss

Analysis

Applying the March 2008 examination results to the Table VII 
chart (with the left ear being the "poorer" ear) and Table VI 
charts, a level I for the right ear, combined with a level II for 
the left ear, will result in a noncompensable evaluation.  
Applying the April 2010 examination results to the Table VII and 
Table VI charts, a level I for the right ear, combined with a 
level I for the left ear, also will result in a noncompsensable 
evaluation.

In this case, the Board finds that the continuation of previously 
assigned noncompensable disability rating, is proper based upon 
the March 2008 and April 2010 fee-based audiometric examination 
reports, as mechanically applied to the relevant tables.  
Evidence of record does not reflect impaired hearing acuity 
levels which would warrant the assignment of a higher evaluation 
for bilateral hearing loss. 

Table VIa was considered; however, its application will not 
result in a higher evaluation.  Consideration of section 4.86(b) 
is not warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 db or less at 1000 Hz and a 
puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2010).

The Board acknowledges the difficulties that the Veteran has with 
his hearing acuity.  However, the ratings for hearing loss are 
based on a mechanical application of the tables provided by law; 
the Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his hearing loss that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating during the appeal period.  The 
Veteran has not indicated that his hearing loss causes marked 
interference with employment or requires frequent periods of 
hospitalization.  Absent any unusual circumstances, it is evident 
that the Veteran's impairment is contemplated by the schedular 
rating assigned.


ORDER

Entitlement to an initial compensable rating for hearing loss is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


